    Case 17-00066-SMT   Doc 89    Filed 07/02/20 Entered 07/02/20 13:27:24   Desc Main
                                 Document      Page 1 of 3
The document below is hereby signed.

Signed: July 2, 2020




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     LENWOOD ORLANDO JOHNSON,             )     Case No. 17-00066
                                          )     (Chapter 13)
                        Debtor.           )     Not for publication in
                                          )     West’s Bankruptcy Reporter.

                           MEMORANDUM DECISION AND
                   ORDER DENYING MOTION TO VALUE COLLATERAL

          The debtor seeks to value certain collateral, a motor

     vehicle.   He did that via a motion but did not make proper

     service under Fed. R. Bankr. P. 7004 which applies to motions by

     reason of Fed. R. Bankr. P. 9014.         Under Rule 7004(b)(3), mailing

     to the address on the proof of claim for notices does not

     suffice.   However, the debtor could have filed an objection to

     the proof of claim (an alternative way authorized by Fed. R.

     Bankr. P. 3012(b) for requesting a valuation determination) and

     made service under Fed. R. Bankr. P. 3007(a)(2)(A) by mailing the

     objection (with notice of the opportunity to oppose under LBR

     3007-1) to the person listed on the proof of claim to receive
Case 17-00066-SMT   Doc 89    Filed 07/02/20 Entered 07/02/20 13:27:24    Desc Main
                             Document      Page 2 of 3


notices.1

      Moreover, the Motion to Value Collateral fails to include a

notice of an opportunity to oppose the Motion as required by LBR

9013-1(b).

      In addition, the Motion relies on trade-in value.                  However,

11 U.S.C. § 506(a)(2) provides:

      If the debtor is an individual in a case under chapter 7
      or 13, such value with respect to personal property
      securing an allowed claim shall be determined based on
      the replacement value of such property as of the date of
      the filing of the petition without deduction for costs of
      sale or marketing. With respect to property acquired for
      personal, family, or household purposes, replacement
      value shall mean the price a retail merchant would charge
      for property of that kind considering the age and
      condition of the property at the time value is
      determined.

In this regard, the debtor has used a 2019 valuation of the

collateral, not a valuation of the car as of February 6, 2017,

when this case began.        The debtor also claims a reduction of the

value for a 2019 estimate (or invoice) of $2,191.70 for needed

repairs.    The debtor does not assert that these repairs were

needed as of February 6, 2017, when this case began.



      1
        The address the debtor used was to a street address for
the law firm that filed the proof of claim, but the address on
the proof of claim for receipt of notices was a post office box
address:

      Becket and Lee LLP
      PO Box 3002 Dept. MVS
      Malvern PA 19355-1245

That address ought to be used if the debtor pursues an objection
to claim.

                                        2
Case 17-00066-SMT                                                                              Doc 89    Filed 07/02/20 Entered 07/02/20 13:27:24   Desc Main
                                                                                                        Document      Page 3 of 3


                              For all of these reasons, it is

                              ORDERED that the debtor’s Motion to Value Collateral is

denied without prejudice.

                                                                                                                             [Signed and dated above.]

Copies to: Debtor; Recipients of e-notification of filings;

Cindy L. Walsh
Becket & Lee, LLP
16 General Warren Blvd.
Malvern, PA 19355




R:\Common\TeelSM\Judge Temp Docs\Johnson (Lewood) Order re Motion to Value Collateral_v4.wpd
                                                                                                                   3
